UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5384 Date of fiscal year end: May 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. The M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund did not vote any proxies during this reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Trust for Professional Managers By (Signature and Title) /s/ Joseph C. Neuberger Joseph C. Neuberger President Date July 19, 2011
